Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 9, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kulkarni et al (US PGPUB 2013/0227929 A1; hereinafter "Kulkarni").
  	Regarding Claim 1; Kulkarni teaches a system comprising: 
a collection tube (figure 1 inlet duct 134 also see paragraph 0022) extending along a length and having a channel therewithin (figure 1 also see paragraph 0002 “air inlet system that channels incoming air towards a compressor”), wherein one end of the collection tube is configured to receive an air sample (figure 1 “the flow of air as the air transits the inlet system 104 , also see paragraph 0022”);
 a sensor (figure 2 a detection module 206, also see paragraph 0023), wherein the sensor is configured to measure a level of corrosion in the air sample [see paragraph 0019, “the sampling system 100 can detect corrosive elements in air”] in real time [see paragraph 0018, “Embodiments of systems and devices below can provide dynamic corrosion monitoring for turbo-machines and related systems. These embodiments deploy sensitive computing devices to collect data from sample air in real-time”]; and
 a pump (figure 3 a pump 332 also see paragraph 0029), wherein the sensor (206) and pump (206) are fluidly connected in series via the collection tube (134), wherein the pump (332) is configured to pump the air sample (figure 3 also see paragraph 0028 “a pump 332 to manage the flow of sample air through the detection module 306”) from the one end of the collection tube (figure 3 tubing 316) and through the sensor (figure 3 detection module 306) and the pump (332).  
  	Regarding Claim 2; Kulkarni teaches, wherein:
 the collection tube (134) is a first collection tube (134), the sensor (206) is a first sensor (206), the pump (332) is a first pump (332), and the air sample is a first air sample (figure 3 also see paragraph 0028),
 the system (figure 1 air sampling system 100) further comprising a second collection tube (figure 2 tube 210 also see paragraph 0023) extending along a length (figure 2) and having a channel (figure 2 flow pattern 214 also see paragraph 0023) therewithin, wherein one end (figure 2 one end not labeled) of the second collection tube (210) is configured to receive a second air sample (figure 2 air sample 211 see paragraph 0023), a second sensor (206), wherein the second sensor (206) is configured to measure a level of corrosion (figure 2 also see paragraph 0027, “These reactions can register certain electrical signals and/or other signals to measure levels of corrosive contaminants and/or other contaminant generally) found in the sample air”) in a second air sample (211) in real time [see paragraph 0018], and a second pump (332), wherein the second sensor (206) and second pump (332) are fluidly connected in series via the second collection tube (210), wherein the second pump (332) is configured to pump (332) the second air sample (212) from the one end of the second collection tube and through the second sensor and the second pump (figure 2 also see paragraph 0027).  
 	 Regarding Claims 3 and 6; Kulkarni teaches, wherein the first and second air samples are taken from a high speed air stream (figure 3 also see paragraphs 0025 and 0028).  
 	 Regarding Claim 4; Kulkarni teaches, further comprising:
 a control panel (figure 2 the flow control module 204 also see paragraph 0025) configured to control operation of the first and second sensors (figures 2 and 3) and the first and second pumps (332), wherein the control panel (204) is further configured to receive the measure of a level of corrosion (figure 2 also see paragraph 0027) in the first and second air samples and transmit (figures 1 and 2 data port 215 also see paragraphs 0023 and 0024) the measurements to a user interface (figure 3 also see paragraph 0004).  
 	 Regarding Claims 5 and 8; Kulkarni teaches, further comprising at least one light configured to display different colors to indicate the measure of a level of corrosion in the first and second air samples [see paragraphs 0004 and 0027].   
  	Regarding Claim 7; Kulkarni teaches, further comprising:
 a control panel (304) configured to control operation of the sensor (306) and the pump (332), wherein the control panel (304) is further configured to receive the measure of a level of corrosion [see paragraphs 0004 and 0027] in the air sample (figure 2 sample air port 211) and transmit the measurements to a user interface (figures 1 and 2 also see paragraphs 0024).  
  	Regarding Claim 9; Kulkarni teaches, further comprising a mass flow meter (figure 3 a flow meter 324 also see paragraph 0028) connected in series with the pump (332) and the sensor (306) via the collection tube (316), wherein the mass flow meter (324) is configured to regulate the rate (304) at which the air enters the collection tube (316).  
  Regarding Claim 11; Kulkarni teaches, further comprising a control panel (304) configured to control operation of the sensor (306), the pump (332), and the mass flow meter (324), wherein the control panel (304) is further configured to receive the measure of a level of corrosion in the air sample and transmit the measurements to a user interface (figures 1 and 2 also see paragraphs 0024).    
Regarding Claim 16; Kulkarni teaches a method comprising:
 Pumping (figure 3 a pump 332 also see paragraph 0029), an air sample (figure 1 “the flow of air as the air transits the inlet system 104 , also see paragraph 0022”); through a collection tube (figure 1 inlet duct 134 also see paragraph 0022) and through a sensor (figure 2 a detection module 206, also see paragraph 0023), wherein the sensor (206) is configured to measure a level of corrosion [see paragraph 0019, “the sampling system 100 can detect corrosive elements in air”] in the air sample in real time [see paragraph 0018, “Embodiments of systems and devices below can provide dynamic corrosion monitoring for turbo-machines and related systems. These embodiments deploy sensitive computing devices to collect data from sample air in real-time”], wherein the air sample [paragraph 0019] is taken from a high speed air stream (figure 3 also see paragraphs 0025 and 0028).    
 	 Regarding Claim 17; Kulkarni teaches, wherein the collection tube (134) is a first collection tube (134), the sensor (206) is a first sensor (206), the pump (332) is a first pump (332), and the air sample is a first air sample (figure 3 also see paragraph 0028), the method further comprising the step of:
 pumping a second air sample (figure 2 air sample 211 see paragraph 0023), through a second collection tube (210) and through a second sensor (206), wherein the second sensor (206) is configured to measure a level of corrosion (figure 2 also see paragraph 0027, “These reactions can register certain electrical signals and/or other signals to measure levels of corrosive contaminants and/or other contaminant generally found in the sample air”) in the second air sample (211) in real time [paragraph 0018], wherein the second air sample (211) is taken from the high speed air stream (figure 3 also see paragraphs 0025 and 0028).      
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention
Claims 10 and 12 are rejected under 35 USC 103 as being unpatentable over Kulkarni et al (US PGPUB 2013/0227929 A1; hereinafter "Kulkarni"), in view of Schultz et al (US PGPUB US 2016/0063833 A1 hereinafter "Schultz").
  	Regarding Claim 10; Kulkarni fail to teach, further comprising a temperature sensor configured to detect the temperature of the air flowing through the collection tube.  
However, Schultz teaches, further comprising a temperature sensor configured to detect the temperature of the air flowing through the collection tube (figure 1 A temperature sensor 117, also see paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Schultz’s temperature sensor within Kulkarni ’s system in order to have such as environmental sensor including temperature, humidity, light, sound, and air quality/gas detection. 
  	Regarding Claim 12; Kulkarni teaches further comprising a control panel (304) configured to control operation of the sensor (306), the pump (332), and wherein the control panel (304) is further configured to receive the measure of a level of corrosion in the air sample and transmit the measurements to a user interface (figures 1 and 2 also see paragraphs 0024).      
Kulkarni fail to teach, the temperature sensor;
However, Schultz teaches, the temperature sensor (figure 1 A temperature sensor 117, also see paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Schultz’s temperature sensor within Kulkarni ’s system in order to have such as environmental sensor including temperature, humidity, light, sound, and air quality/gas detection. 
Claims 13- 15 and 18 -20 are rejected under 35 USC 103 as being unpatentable over Kulkarni et al (US PGPUB 2013/0227929 A1; hereinafter "Kulkarni"),  in view of Black et al (US PGPUB US 2019/0145870 A1 hereinafter "Black"), in further view of .
 	 Regarding Claims 13 - 15; Kulkarni fail to teach, wherein the sensor comprises a quartz crystal microbalance sensor.  
However, Black teaches wherein the sensors comprises a quartz crystal microbalance sensor (figures 10A- 10C also see paragraphs 0086 and 0087, “The resonant-based particle detector 134 may be an acoustic resonator device such as quartz crystal microbalance“).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Black’s temperature sensor within Kulkarni ’s system in order to have smaller, simpler and lower cost airborne particle detection and monitoring devices that allow mass-market use in homes, buildings, workplace for such as clean  environmental and air quality/gas detection due to potentially adverse health effect. 
Regarding Claims 18 - 20; Kulkarni fail to teach, wherein the sensor comprises a quartz crystal microbalance sensor.  
However, Black teaches wherein the sensors comprises a quartz crystal microbalance sensor (figures 10A- 10C also see paragraphs 0086 and 0087, “The resonant-based particle detector 134 may be an acoustic resonator device such as quartz crystal microbalance“).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Black’s temperature sensor within Kulkarni ’s system in order to have smaller, simpler and lower cost airborne particle detection and monitoring devices that allow mass-market use in homes, buildings, workplace for such as clean environmental and air quality/gas detection due to potentially adverse health effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, [ Peter Macchiarolo ] can be reached on [ 571-272-2375]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2855   

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2855